Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 1 of 12 PageID #: 1



                                                                          FILED

AES:LKG/AS
F. #2020R00623
                                                                 * AU6l3 202fl             ★
UNITED STATES DISTRICT COURT
                                                                  LONG ISLAND OFFIGi
EASTERN DISTRICT OF NEW YORK
                                     -X


UNITED STATES OF AMERICA                             INDICTMENT


      - against -                                    Cr. NoC ^ ^0 30^
                                                     (T. 18,U.S.C.,§§ 892,894,
CHRISTOPHER CHIERCHIO,                                981(a)(1)(C), 982(a)(1), 982(b)(1),
JASON KURLAND                                         1343,1346, 1349,1956(a)(l)(A)(i),
       also known as "Jay,"                           1956(a)(l)(B)(i), 1956(h), 2 and 3551
FRANCESCO RUSSO,                                             T. 21, U.S.C.,§ 853(p); T. 28,
     also known as "Frankie," and                     U.S.C., § 2461(c))
FRANCIS SMOOKLER,
     also known as "Frank,"

                       Defendants.                                              GARAUFISjJ*
                                       X


THE GRAND JURY CHARGES:                                                             LEVY,MJ.

                                       COUNT ONE
                            (Conspiracy to Commit Wire Fraud)

              1.     On or about and between April 12, 2019 and August 13,2020, both

dates being approximate and inclusive, within the Eastern District ofNew York and

elsewhere,the defendants CHRISTOPHER CHIERCHIO,JASON KURLAND,also known

as "Jay," FRANCESCO RUSSO,also known as "Frankie," and FRANCIS SMOOKLER,

also known as "Frank," together with others, did knowingly and intentionally conspire to

devise a scheme and artifice to defraud Lottery Victim 1, Lottery Victim 2 and Lottery

Victim 3(collectively, the "Lottery Victims"), individuals whose identities are known to the

Grand Jury, and to obtain money and property from the Lottery Victims by means of

materially false and fraudulent pretenses, representations and promises, and,for the purpose
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 2 of 12 PageID #: 2




of executing such scheme and artifice, to transmit and cause to be transmitted by means of

wire communication in interstate and foreign commerce, one or more writings, signs, signals,

pictures and sounds, to wit: wire transfers, contrary to Title 18, United States Code, Section

1343.


              (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                            COUNTS TWO THROUGH SEVEN
                                          (Wire Fraud)

              2.      On or about the dates identified in the table below, within the Eastern

District ofNew York and elsewhere, the defendants identified in the table below, together

with others, did knowingly and intentionally devise a scheme and artifice to defraud the

Lottery Victims, and to obtain money and property from the Lottery Victims by means of

materially false and fraudulent pretenses, representations and promises, and,for the purpose

of executing such scheme and artifice, did transmit and cause to be transmitted,by means of

wire communication in interstate and foreign commerce,one or more writings, signs, signals,

pictures and sounds as set forth below:

 Count         Approximate           Approximate Amount            Defendants
               Date ofWire          and Details of Wire
               Transmission         Transmission
 TWO           April 12, 2019       $12,600,000 wire transfer      JASON KURLAND,
                                    from Lottery Victim 3's        FRANGESCO RUSSO
                                    account at Bank 1, the         and FRANCIS
                                    identity of which is known     SMOOKLER
                                    to the Grand Jury, to a
                                    RUSSO- and
                                     SMOOKLER-controlled
                                    account at Bank 2, the
                                    identity of which is known
                                    to the Grand Jury.
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 3 of 12 PageID #: 3




Count      Approximate         Approximate Amount           Defendants
           Date ofWire         and Details of Wire
           Transmission        Transmission
THREE      April 12, 2019      $5,000,000 wire transfer     JASON KURLAND,
                               from Lottery Victim Vs       FRANGESCO RUSSO
                               account at Bank 3, the       and FRANCIS
                               identity of which is known   SMOOKLER
                               to the Grand Jury, to a
                               RUSSO- and
                               SMOOKLER-controlled
                               account at Bank 2.
FOUR       May 29,2019         $1,000,000 wire transfer     JASON KURLAND,
                               from Lottery Victim 3's      FRANGESCO RUSSO
                               account at Bank 1 to a       and FRANCIS
                               RUSSO- and                   SMOOKLER
                               SMOOKLER-controlled
                               account at Bank 2.
FIVE       October 31, 2019    $5,000,000 wire transfer     JASON KURLAND,
                               from Lottery Victim 2's      FRANGESCO RUSSO
                               account at Bank 4, the       and FRANCIS
                               identity of which is known   SMOOKLER
                               to the Grand Jury, to a
                               RUSSO- and
                               SMOOKLER-controlled
                               account at Bank 2.
SIX        April 23,2020       $19,500,000 wire transfer    CHRISTOPHER
                               from Lottery Victim 3's      CHIERCHIO,JASON
                               account at Bank 1 to a       KURLAND,
                               RUSSO- and                   FRANGESCO RUSSO
                               SMOOKLER-controlled          and FRANCIS
                               account at Bank 5,the        SMOOKLER
                               identity of which is known
                               to the Grand Jury.
SEVEN      April 29, 2020      $2,500,000 wire transfer     CHRISTOPHER
                               from Lottery Victim 2's      CHIERCHIO,
                               accoimt at Bank 4 to a       FRANGESCO RUSSO
                               RUSSO- and                   and FRANCIS
                               SMOOKLER-controlled          SMOOKLER
                               account at Bank 5.


          (Title 18, United States Code, Sections 1343,2 and 3551 et seqT
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 4 of 12 PageID #: 4




                          COUNTS EIGHT THROUGH FIFTEEN
                               (Honest Services Wire Fraud)

              3.     On or about and between October 1, 2018 and October 31,2019, both

dates being approximate and inclusive, within the Eastern District ofNew York and

elsewhere, the defendant JASON KURLAND,also known as "Jay," together with others,

having devised and intending to devise a scheme and artifice to defraud, including to deprive

the Lottery Victims of their respective intangible rights to the honest services of KURLAND,

transmitted and caused to be transmitted by means of wire communication in interstate and

foreign commerce, writings, signs, signals, pictures and sounds for the purpose of executing

such scheme and artifice, to wit: KURLAND,owing a duty of honest services to the Lottery

Victims, engaged in a scheme to obtain payments for himselffrom others in exchange for

persuading the Lottery Victims to make investments in certain entities, without the approval

and knowledge of the Lottery Victims, and used and caused the use of interstate

communications to effect the scheme, as set forth below:

 Count                      Approximate          Approximate Amount and Details of
                            Dates of Wire        Wire Transmission
                            Transmissions
 EIGHT                      October 1, 2018      $5,000,000 wire transfer from Lottery
                                                 Victim 1's account at Bank 4 to a
                                                 RUSSO-,SMOOKLER- and KURLAND-
                                                 controlled account at Bank 5.
 NINE                       October 17, 2018     $2,000,000 wire transfer from Lottery
                                                 Victim I's account at Bank 4 to a
                                                 RUSSO- and SMOOKLER-controiled
                                                 account at Bank 2.
 TEN                        January 2,2019       $5,000,000 wire transfer from Lottery
                                                 Victim 1's account at Bank 4 to a
                                                 RUSSO-,SMOOKLER- and KURLAND-
                                                 controlled accoimt at Bank 5.
 ELEVEN                     March 6,2019         $20,000,000 wire transfer from Lottery
                                                 Victim 3's accoimt at Bank 1 to a
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 5 of 12 PageID #: 5




 Count                       Approximate          Approximate Amount and Details of
                             Dates of Wire        Wire Transmission
                             Transmissions
                                                  RUSSO- and SMOOKLER-controlled
                                                  account at Bank 2.
 TWELVE                      March 6,2019         $10,000,000 wire transfer from Lottery
                                                  Victim 3's account at Bank 1 to a
                                                  RUSSO-,SMOOKLER- and KURLAND-
                                                  controlled account at Bank 5.
 THIRTEEN                    April 12,2019        $12,600,000 wire transfer from Lottery
                                                  Victim 3's account at Bank 1 to a
                                                  RUSSO- and SMOOKLER-controlled
                                                  account at Bank 2.
 FOURTEEN                    April 12, 2019       $5,000,000 wire transfer from Lottery
                                                  Victim I's account at Bank 3 to a
                                                  RUSSO- and SMOOKLER-controlled
                                                  account at Bank 2.
 FIFTEEN                     October 31,2019      $5,000,000 wire transfer from Lottery
                                                  Victim 2's account at Bank 4 to a
                                                  RUSSO- and SMOOKLER-controlled
                                                  account at Bank 2.


               (Title 18, United States Code, Sections 1343, 1346 and 3551 et seq.l

                                     COUNT SIXTEEN
                        (Conspiracy to Commit Money Laundering)

              4.      On or about and between April 12,2019 and August 13, 2020,both

dates being approximate and inclusive, within the Eastern District ofNew York and

elsewhere,the defendants CHRISTOPHER CHIERCHIO,JASON KURLAND,also known

as "Jay," FRANGESCO RUSSO,also known as "Frankie," and FRANCIS SMOOKLER,

also known as "Frank," together with others, did knowingly and intentionally conspire to:

                     (a)     conduct and attempt to conduct one or more financial

transactions affecting interstate and foreign commerce,to wit: interstate transfers offunds,

which transactions in fact involved the proceeds of specified unlawful activity, to wit: wire

fraud, in violation of Title 18, United States Code, Section 1343(the "Specified Unlawful
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 6 of 12 PageID #: 6




Activity"), knowing that the property to be involved in the financial transactions represented

the proceeds ofsome form of unlawful activity, and with the intent to promote the carrying

on of the Specified Unlawful Activity, contrary to Title 18, United States Code, Section

1956(a)(l)(A)(i); and

                     (b)      conduct and attempt to conduct one or more financial

transactions affecting interstate and foreign commerce,to wit: interstate transfers offunds,

which transactions in fact involved the proceeds of the Specified Unlawful Activity, knowing

that the property involved in the financial transactions represented the proceeds ofsome form

of unlawful activity, and knowing that the financial transactions were designed in whole and

in part to conceal and disguise the nature, location, source, ownership and control ofthe

proceeds ofthe Specified Unlawful Activity, contrary to Title 18, United States Code,

Section 1956(a)(l)(B)(i).

              (Title 18, United States Code, Sections 1956(h) and 3551 et seqT

                                    COUNT SEVENTEEN
                                     (Money Laundering)

              5.        On or about and between April 12, 2019 and August 13, 2020, both

dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendants CHRISTOPHER CHIERCHIO,JASON KURLAND,also known

as "Jay," FRANGESCO RUSSO,also known as "Frankie," and FRANCIS SMOOKLER,

also known as "Frank," together with others, did knowingly and intentionally:

                     (a)conduct and attempt to conduct one or more financial transactions

affecting interstate and foreign commerce,to wit: interstate transfers offunds, which

transactions in fact involved the proceeds ofthe Specified Unlawful Activity, knowing that
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 7 of 12 PageID #: 7




the property to be involved in the financial transactions represented the proceeds ofsome

form of unlawful activity, and with the intent to promote the carrying on of the Specified

Unlawful Activity, contrary to Title 18, United States Code, Section 1956(a)(l)(A)(i); and

                        (b)conduct one or more financial transactions affecting interstate and

foreign commerce,to wit: interstate transfers offunds, which transactions in fact involved

the proceeds of the Specified Unlawful Activity, knowing that the property involved in the

financial transactions represented the proceeds ofsome form of unlawful activity, and

knowing that the financial transactions were designed in whole and in part to conceal and

disguise the nature, location, source, ownership and control ofthe proceeds ofthe Specified

Unlawful Activity, contrary to Title 18, United States Code, Section 1956(a)(l)(B)(i).

              (Title 18, United States Code, Sections 1956(a)(l)(A)(i), 1956(a)(l)(B)(i), 2

and 3551 et seq.")


                                      COUNT EIGHTEEN
                     (Conspiracy to Commit Extortionate Extension of Credit)

              6.        On or about and between March 6,2020 and May 27, 2020, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants FRANCESCO RUSSO,also known as "Frankie," and FRANCIS SMOOKLER,

also known as "Frank," together with others, did knowingly and intentionally conspire to

participate in one or more extortionate extensions of credit to John Doe 1, an individual

whose identity is known to the Grand Jury.

              (Title 18, United States Code, Sections 892 and 3551 ^ seq.J
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 8 of 12 PageID #: 8




                                    COUNT NINETEEN
                              (Extortionate Extension of Credit)

              7.      On or about and between March 6,2020 and May 27,2020, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants FRANCESCO RUSSO,also known as "Frankie," and FRANCIS SMOOKLER,

also known as "Frank," together with others, did knowingly and intentionally make one or

more extortionate extensions of credit to John Doe 1.


              (Title 18, United States Code, Sections 892,2 and 3551 et seq.)

                                     COUNT TWENTY
                   (Conspiracy to Commit Extortionate Collection of Credit)

              8.      On or about and between March 6,2020 and May 27,2020, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants FRANCESCO RUSSO,also known as "Frankie," and FRANCIS SMOOKLER,

also known as "Frank," together with others, did knowingly and intentionally conspire to

participate in the use of extortionate means to collect and attempt to collect one or more

extensions of credit from John Doe 1, and to punish John Doe 1 for the nonrepayment

thereof.


              (Title 18, United States Code, Sections 894 and 3551 et seq.)

                                  COUNT TWENTY-ONE
                              (Extortionate Collection of Credit)

              9.      On or about and between March 6, 2020 and May 27,2020, both dates

being approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants FRANCESCO RUSSO,also known as "Frankie," and FRANCIS SMOOKLER,

also known as "Frank," together with others, did knowingly and intentionally participate in
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 9 of 12 PageID #: 9




the use of extortionate means to collect and attempt to collect one or more extensions of

credit from John Doe 1, and to punish John Doe 1 for the nonrepayment thereof.

              (Title 18, United States Code, Sections 894,2 and 3551 et seq.)

                CRIMINAL FORFEITURE ALLEGATION AS TO COUNTS
        ONE THROUGH FIFTEEN AND EIGHTEEN THROUGH TWENTY-ONE


               10.    The United States hereby gives notice to the defendants charged in

Counts One through Fifteen and Eighteen through Twenty-One that, upon their conviction of

any such offenses, the government will seek forfeiture in accordance with Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), which

require any person convicted of such offenses to forfeit any property, real or personal,

constituting, or derived from, proceeds obtained directly or indirectly as a result ofsuch

offenses, including but not limited to:(a)all right, title and interest in the real property and

premises located at 1173 Pine Valley Road, Oyster Bay,New York 11771;(b) all right, title

and interest in the real property and premises located at 720 Motts Cove Road N,Roslyn

Harbor, New York 11576; and(c)all right, title and interest in the real property and premises

located at 2270 Bayview Lane, North Miami,Florida 33181.

               11.    If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 10 of 12 PageID #: 10


                                                                                                 10



                      (e)     has been commingled witli other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendants up to the value of the forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))

                         CRIMINAL FORFEITURE ALLEGATION
                       AS TO COUNTS SIXTEEN AND SEVENTEEN


               12.    The United States hereby gives notice to the defendants that, upon their

conviction of either ofthe offenses charged in Counts Sixteen and Seventeen,the

government will seek forfeiture in accordance with Title 18, United States Code, Section

982(a)(1), which requires any person convicted ofsuch offenses to forfeit any property, real

or personal, involved in such offenses, including but not limited to:(a) all right, title iand

interest in tlie real property and premises located at 1173 Pine Valley Road, Oyster Bay,New

York 11771;(b)all right, title and interest in the real property and premises located at 720

Motts Cove Road N,Roslyn Harbor, New York 11576; and(c) all right, title and interest in

the real property and premises located at 2270 Bayview Lane, North Miami,Florida 33181.

               13.    If any of the above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;
Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 11 of 12 PageID #: 11


                                                                                               11


                         (d)   has been substantially diminished in value; or

                         (e)   has been commingled with other property which caimot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any

other property ofthe defendants up to the value ofthe forfeitable property described in this

forfeiture allegation.

               (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21,

United States Code, Section 853(p))




                                                                 A TRUE BILL




                                                                 FOREPERSON




SETH D.DuCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                 Case 1:20-cr-00306-NGG Document 1 Filed 08/13/20 Page 12 of 12 PageID #: 12


FM: 2020R00623

FORM DBD-34             No.
JUN. 85


                                UNITED STATES DISTRICT COURT

                                              EASTERN District of NEW YORK

                                                     CRIMINAL DIVISION


                                       THE UNITED STATES OF AMERICA
                                                                 vs.


                         CHRISTOPHER CHIERCHIO,JASON KURLAND,also known as "Jay,"
                            FRANCESCO RUSSO, also known as "Frankie," and FRANCIS
                                     SMOOKLER,also known as "Frank,"
                                                                                        Defendants.


                                                       INDICTMENT
                             (T. 18, U.S.C., §§ 892, 894,981(a)(1)(C), 982(a)(1), 982(b)(1), 1343,
                             1346, 1349, 1956(a)(l)(A)(i), 1956(a)(l)(B)(i), 1956(h), 2 and 3551 ^
                                          T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))

                               A true bill.



                                                                                           Foreperson


                        Filed in open court this                       day,

                        of                ;        A.D. 20


                                                                                                Clerk



                        Bail, $


                              Andrey Spektor and Lindsay K. Gerdes, Assistant U.S. Attorneys
                                                         (718)254-6475/6155
